DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/17/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 USC § 103 rejections previously set forth in the Non-Final Office Action mailed 12/20/2021.
Claims Status
	Claims 1, 2, 4 – 6 remain pending
	Claims 1 and 4 are amended
	Claim 3 is cancelled 
In view of the amendment filed on 03/17/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki Suzuki and Masatoshi Nakayama (with English machine translation of JP-2012111226-A; “Suzuki”), in view of NAKAMURA MASAKI (with machine English translation of WO-2015049873-A1; Masaki) and further in view of PubChem’s Compound Summary (5-Ethyl-1,3-dioxan-5-yl)methyl acrylate; “NPL1”).

Regarding claim 1. Suzuki discloses a resin composition for a model material, which is used for shaping a model material by an inkjet optical shaping method (see Suzuki at [0068]), and comprises: 
a monofunctional monomer (Suzuki at [0008] and [0015-16], “monofunctional ethylenically unsaturated monomer “F” or “A”), and 
an oligomer (C) (analogous to the claimed “(B) component;” see Suzuki at [0094], “urethane acrylate oligomer”) as photocurable components (e.g., see Suzuki at [0030], “from the viewpoint of toughness and elongation of a cured product, other than (a), a component having a hydroxyl group and no unsaturated group other than (a) is further provided.”), wherein 
the resin composition comprises, based on 100 parts by weight of a whole resin composition (e.g., see Suzuki at [0063] last sentence), 70 parts by weight of a (meth)acrylate monomer as the (A) component, overlapping with the claimed range of from 20 to 90 parts by weight, (see Suzuki’s Example 1 – 1, component A, Table 1), and  
5 parts by weight or more (e.g., see Suzuki’s Example 1 – 1, Table 1, “20 parts by weight,” example 1 – 7 “5 parts by weight,” and example 1 – 4 “30 parts by weight”)  of a polyfunctional oligomer (C) (Suzuki at [0035], “(C) is preferably 5 to 35% in view of the toughness and hardness of the photocured product…”) as the claimed (B) component – Regarding being polyfunctional, see Suzuki at [0031], “The number of functional groups of the ethylenically unsaturated group (C) is … preferably 1 to 3 from the viewpoint of hardness and impact resistance of the cured product.”, and 
further comprises no or 15 parts by weight or less, based on 100 parts by weight of the whole resin composition, of a polyfunctional monomer (B) (analogous to the claimed “polyfunctional monomer (C),” Suzuki teaches the polyfunctional monomer “B” in amounts of 5 to 20 parts by weight, Table 1), as a photocurable component (e.g., see Suzuki at [0022-25]). 
and 
wherein the (C) component (claimed (B) component) has a hydroxyl group (see Suzuki at [0026], “Examples of (C) include those formed from a compound having a hydroxyl group…”). 

However, Suzuki is silent to specifically disclosing, 1) the resin composition comprising the monofunctional monomer (A) represented by the chemical formula (1), and 2) wherein a total molar fraction of the hydroxyl group and/or the amino group in a total amount of the photocurable components (A), (B) and (C) is less than 5.0% 

As to the limitation 2)
In the same field of endeavor of resin ink compositions containing a photocurable reactive compound containing a monofunctional monomer and a polyfunctional monomer [0007], Nakamura discloses an ink composition, wherein at least one of the monofunctional monomer or the polyfunctional monomer has a hydroxyl group or an amino group, and the total molar ratio of the hydroxyl group and the amino group in the total amount of the monofunctional monomer and the polyfunctional monomer is preferably 5 to 30% [0056]. 
Nakamura discloses that using a molar ratio of a monofunctional monomer (oligomer) and a polyfunctional monomer (oligomer) as a 92/8-100/0 in the resin ink composition, when cured, results in a product having rubber-like elongation and an elasticity, but states that when the obtained rubber-like material is subjected to a high stress, plastic deformation causes a decrease in resilience [0057]. 
Nakamura discloses that to combat the decrease in resiliency, a hydroxyl group or an amino group is present in at least a part of a monofunctional monomer or a polyfunctional monomer, since the hydroxyl or amino groups are polarized to δ or δ -, “when a stress is applied to an ink cured product, the electrostatic interaction in the cured product is released, and the cured product behaves like a cured product having a low crosslinking ratio, and thus expands greatly.” “When the stress is released, an electrostatic interaction occurs again, and high resilience is exhibited as a result of a cured product having a high crosslinking ratio resulting in a substituent that electrostatically interacts with an ink cured product, imparting good elongation and a resilience properties to the resin ink composition when cured [0058]. 
Therefore, Nakamura recognizes the hydroxyl and amino group’s molar composition as result-effective variables, directly affecting final properties of the resin ink compositions, such as elongation and resiliency. 
Furthermore, Nakamura at [0056] discloses – inter alia – “Preferably, the total number of moles of hydroxyl and amino groups (mole fraction) relative to the total number of moles of monofunctional monomer and polyfunctional monomer is from 5 to 30%.”; Nakamura also discloses an comparative example 3 (Table 1), wherein the total number of moles of hydroxyl and amino groups (mole fraction) relative to the total number of moles of monofunctional monomer and polyfunctional monomer is 4, overlapping with the claimed “less than 5.0%.”
The examiner respectfully reminds the Applicant that, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments." See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to determine the optimum or workable ranges of Suzuki’s total molar fraction of the hydroxyl group in a total amount of the photocurable component by routine experimentation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to determine the optimum or workable ranges of Suzuki’s total molar fraction of the hydroxyl group in a total amount of the photocurable component by routine experimentation, since Nakamura teaches that having a hydroxyl group or an amino group present in at least a part of a monofunctional monomer or a polyfunctional monomer results in a cured product having a high crosslinking ratio resulting in a substituent that electrostatically interacts with an ink cured product, imparting good elongation and a resilience properties to the resin ink composition when cured [0058].


As to the limitation 1)
The examiner respectfully notes that the claimed chemical structure is known in the art of coating chemicals (see NPL1 “( 5-ethyl-1,3-dioxan-5-yl )methyl acrylate,” sec. 6.1.1, “Photosensitive chemicals”; sec. 6.1.2, “Ink, toner, paints and coatings”). See the annotated portion of NPL1 Structure 1.1 below, wherein R1 represents a linear or branched alkyl group having 1 to 3 carbon atoms. In this case R1 is an ethyl (C2H5), analogous to the claimed R1. 

    PNG
    media_image1.png
    184
    357
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    135
    526
    media_image2.png
    Greyscale
For comparison, below is a copy of the instant application [Chemical Formula 1]   

It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Suzuki/Nakamura’s method by choosing a resin composition comprising the monofunctional monomer (A) represented by the chemical formula (1), as taught by NPL1, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  
One would have been motivated to select a resin composition comprising the monofunctional monomer (A) represented by the chemical formula (1) for the purpose of  e.g., produce a composition for an ink, toner, paint or coating, as taught by NPL1 (NPL1 sec. 6.1.2).
	Furthermore, as per MPEP2112.01, “It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.” In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). 

Regarding claim 2. Suzuki/Nakamura/NPL1 discloses the resin composition for a model material according to claim 1, wherein the polyfunctional oligomer (Suzuki’s “(C)”) is one or more species selected from the group consisting of a urethane (meth) acrylate oligomer – see Suzuki’s [0094], “C - 3 : urethane acrylate oligomer (trade name ‘Photomer6010’).” 

Regarding claim 4. Suzuki/Nakamura/NPL1 discloses the resin composition for a model material according to claim1, wherein a content of the (meth)acrylate monomer represented by the formula (1) is 70 parts by weight of a (meth)acrylate monomer as the (A) component (see Suzuki’s Example 1 – 1, component A, Table 1), overlapping with the claimed range of from 25 parts by weight or more based on 100 parts by weight of the whole resin composition.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modify Suzuki/Nakamura/NPL1 resin composition by selecting the portion of Suzuki's content of the (meth)acrylate monomer represented by the formula (1) that corresponds to the claimed range. See MPEP § 2144.05 (I). 
One of ordinary skill in the art would have been motivated to modify the content of the (meth)acrylate monomer of Suzuki/Nakamura/NPL1’s resin composition for the purpose of, e.g., improve the water-solubility of the curable resin composition through routine experimentation, as taught by Suzuki  [0019].
Regarding claim 5. Suzuki/Nakamura/NPL1 discloses a model material comprising a cured product of the resin composition according to claim 1 – see Suzuki’s FIG. 6 and Suzuki at [0080], “FIG. 6 is a schematic diagram showing a three dimensional shaping apparatus 2 in which a three dimensional shaped object is produced and a three dimensional shaped
object is produced.”

Regarding claim 6. Suzuki/Nakamura/NPL1 discloses a method for manufacturing optically shaped articles by an inkjet optical shaping method (see the discussion of claim 1 above), the method comprising: a step (I) of photocuring the resin composition for a model material according to claim 1 to obtain a model material and, at the same time, photocuring a resin composition for a support material to obtain a support material; and a step (II) of removing the support material, see Suzuki at [0011].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712